  Case 4:19-cr-00730 Document 1 Filed on 09/13/19 in TXSD Page 1 of 6




                                                                    United States Courts
                                                                  Southern District of Texas
                                                                           FILED
                                                                     September 13, 2019
                                                                                
                                                                David J. Bradley, Clerk of Court

                                               4:19mj1738




September 13, 2019
Case 4:19-cr-00730 Document 1 Filed on 09/13/19 in TXSD Page 2 of 6
Case 4:19-cr-00730 Document 1 Filed on 09/13/19 in TXSD Page 3 of 6
Case 4:19-cr-00730 Document 1 Filed on 09/13/19 in TXSD Page 4 of 6
Case 4:19-cr-00730 Document 1 Filed on 09/13/19 in TXSD Page 5 of 6
Case 4:19-cr-00730 Document 1 Filed on 09/13/19 in TXSD Page 6 of 6




                       13th
